Citation Nr: 0628916	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  03-22 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to automobile and adaptive equipment or for 
adaptive equipment.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran had active service from January 1948 to January 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in November 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied entitlement to automobile and 
adaptive equipment or for adaptive equipment. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to an automobile and adapted 
equipment or to adaptive equipment only on the basis that 
functional impairment caused by his service-connected knee 
disabilities have rendered him wheelchair bound.  He further 
asserts that he is unable to transfer from his wheelchair to 
an automobile.

Service connection is currently in effect for degenerative 
joint disease of the left knee, evaluated as 50 percent 
disabling; traumatic arthritis of the right knee, with 
status-post excision of medial meniscus cartilage, evaluated 
as 30 percent disabling; and depression, evaluated as 50 
percent disabling.  The medical evidence also shows that the 
veteran has been diagnosed with, and treated for, additional 
disabilities that are not service-connected, to include 
advanced coronary artery disease, congestive heart failure, 
diabetes mellitus, a right inguinal hernia, chronic 
obstructive pulmonary disease that requires oxygen therapy, a 
low back disorder and osteoarthritis of the hip.  Medical 
evidence of record also shows that the veteran is morbidly 
obese and wheelchair bound.  

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and of 
basic entitlement to necessary adaptive equipment will be 
made where a veteran demonstrates service-connected loss or 
permanent loss of use of one or both feet, one or both hands, 
or, a permanent impairment of vision bilaterally (as defined 
by 38 C.F.R. § 3.808(b)(iii).  For adaptive equipment 
eligibility only, service-connected ankylosis of one or both 
knees or one or both hips must be shown.  38 C.F.R. § 
3.808(b)(iv). 38 C.F.R. § 3.808(a), (b).  Loss of use of foot 
will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below knee with use 
of a suitable prosthetic appliance.  The determination will 
be made on the basis of the actual remaining function, 
whether the acts of balance, propulsion, etc., could be 
accomplished equally well by an amputation stump with 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches or more, will constitute loss of use of the hand or 
foot involved.  38 C.F.R. § 3.350(a)(2).

In support of his claim, the veteran has submitted several 
private medical statements from Abiel Garcia, M.D.  In 
February 2003, Dr. Garcia reported that the veteran was under 
his care for advanced coronary artery disease, congestive 
heart failure, diabetes mellitus, obesity, right inguinal 
hernia and severe osteoarthritis of the knees.  The physician 
opined that the veteran's medical conditions, to include his 
bilateral knee disability, rendered him unable to walk.  In 
subsequent statements, Dr. Garcia indicated that the veteran 
was unable to ambulate due to his knee condition.  
 
In August 2004, the veteran underwent a VA examination of his 
joints.  He complained of severe pain in his knees.  He 
described no additional limitations following repetitive use 
or during flare-ups.  The examiner noted that the veteran was 
unable to ambulate.  The examiner diagnosed severe 
degenerative joint disease of the knees bilaterally.  It was 
also noted that the veteran was obese.  The examination 
report does not address the question of whether there is loss 
of use of either lower extremity as defined by 38 C.F.R. § 
4.63.  

Only service-connected disabilities may be the basis of the 
veteran's claim for a specially adaptive automobile or 
specially adaptive equipment.  38 U.S.C.A. §§ 3902 ; 38 
C.F.R. §§ 3.808.  It is not clear from the evidence of record 
whether functional impairment caused by his bilateral knee 
condition alone has rendered him wheelchair bound.  

In view of the foregoing, the veteran should be afforded a VA 
examination to determine if his service-connected knee 
disabilities alone result in permanent loss of use of one or 
both feet, or ankylosis of one or both knees, within the 
meaning of the cited legal authority.  Id.; see also 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The RO should also ensure that all notification and 
development actions required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  

Accordingly, the case is REMANDED for the following action:

1.  With regard to the veteran's claim 
for entitlement to automobile and 
adaptive equipment or for adaptive 
equipment only, the RO/AMC should send 
the veteran a letter providing the 
notice required under 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b), to 
include notification that he should 
submit any pertinent evidence in his 
possession.  

2.  The RO/AMC should ask the veteran to 
list the names and addresses of all 
medical care providers who have 
evaluated or treated him for his 
service-connected knee disabilities.  
After securing the necessary releases, 
all such records that are not already 
in the claims folder should be 
obtained.

3.  After the above has been completed, 
the RO should schedule the veteran for 
an orthopedic examination to determine 
the extent of functional impairment 
caused by his service-connected knee 
disabilities, to include whether he has 
loss of use of one or both feet.  The 
claims folder must be made available to 
the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been reviewed.  

Following a review of the relevant 
medical evidence in the claims file, 
the clinical evaluation, and any tests 
deemed necessary, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) 
that the veteran has lost the use of 
both lower extremities so as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a 
wheelchair, solely due to his service-
connected right and left knee 
disabilities.  The clinician is advised 
that the term "preclude locomotion" 
means the necessity for regular and 
constant use of braces, crutches, 
canes, or a wheelchair as a normal mode 
of locomotion, although occasional 
locomotion by other methods may be 
possible.  The examiner should note 
whether the veteran retains effective 
function in either lower extremity.  In 
this regard, the clinician must state 
whether the veteran would be equally 
well served by an amputation stump at 
the site of election below the knee 
with use of a suitable prosthetic 
appliance.  The determination must be 
made on the basis of the actual 
remaining function of the foot, i.e., 
whether the acts of balance and 
propulsion, etc., can be accomplished 
equally well by an amputation stump 
with prosthesis.  

The examiner must also state whether it 
is at least as likely as not (50 
percent or greater probability) that 
the veteran has extremely unfavorable 
or complete ankylosis of either knee, 
or shortening of either lower extremity 
of 3 1/2 inches (8.9 cms.) or more, 
and/or associated foot drop, weakness, 
incoordination and instability 
secondary to his service-connected 
right and/or left knee disabilities. 

4.  Thereafter, the AMC/RO should review 
the claims files and ensure that no 
other notification or development 
action, in addition to that directed 
above, is required.  If further action 
is required, the RO should undertake it 
before further adjudication of the 
claim.

5.  The AMC/RO should then readjudicate 
the issue of entitlement to automobile 
and adaptive equipment or for adaptive 
equipment only, with consideration of 
all of the evidence added to the record 
since the last Supplemental Statement 
of the Case (SSOC) issued in January 
2006. 

6.  If the benefit requested on appeal is 
not granted to the veteran's 
satisfaction, the AMC/RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the January 2006 SSOC.  
A reasonable period of time for a 
response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

